     Case 2:20-cv-13011-SJM-DRG ECF No. 1, PageID.1 Filed 11/10/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


TAMMY CHAVEZ,

               Plaintiff,                      Case No. 20-13011
v.                                             Hon.

CAFE CORTINA, INC.,
ADRIAN TONON, and
ANTONIO GIANNOLA,

          Defendants.
________________________________________________________________/

 Nakisha Chaney (P65066)
 Jessica Lieberman (P68957)
 SALVATORE PRESCOTT
 PORTER & PORTER, PLLC
 Attorneys for Plaintiff
 105 East Main Street
 Northville, MI 48167
 (248) 679-8711
 chaney@sppplaw.com
 lieberman@sppplaw.com
 ______________________________________________________________/

                        COMPLAINT AND JURY DEMAND

         Plaintiff Tammy Chavez, by her attorneys, Salvatore Prescott Porter & Porter,

brings this Complaint for age discrimination and retaliation in violation of the Age

Discrimination in Employment Act, 29 U.S.C. § 621, et seq., and Michigan’s Elliott-

Larsen Civil Rights Act, M.C.L. § 37.2202 and § 37.2701.
 Case 2:20-cv-13011-SJM-DRG ECF No. 1, PageID.2 Filed 11/10/20 Page 2 of 9




                     PARTIES, JURISDICTION AND VENUE

         1.   Plaintiff is an individual who resides in the Eastern District of

Michigan.

         2.   Defendant Café Cortina, Inc. is a domestic corporation with its

principal place of business in Farmington Hills, Michigan.

         3.   Defendants Adrian Tonon and Antonio Giannola are employees and

agents of Café Cortina who reside in the Eastern District of Michigan.

         4.   Defendants Tonon and Giannola ran Café Cortina’s operations during

the relevant time.

         5.   This Court has jurisdiction over Plaintiff’s federal claims under 29

U.S.C. § 626, 28 U.S.C. § 1343, and 28 U.S.C. § 1331.

         6.   The Court has supplemental jurisdiction over Plaintiff’s state law claim

under 28 U.S.C. § 1367.

         7.   Pursuant to 28 U.S.C. § 1391(b), venue lies in the Eastern District of

Michigan as the events giving rise to this action occurred in Farmington Hills,

Michigan.

                           GENERAL ALLEGATIONS

         8.   Plaintiff, who is 60 years old, worked for Café Cortina for nearly 40

years.




                                          2
  Case 2:20-cv-13011-SJM-DRG ECF No. 1, PageID.3 Filed 11/10/20 Page 3 of 9




      9.     Serving as an event planner, server and office assistant, Plaintiff

dedicated herself to Café Cortina’s growth and success, ungrudgingly sacrificing any

semblance of a reasonable work-life balance to work long hours with frequent on-

call availability to Café Cortina.

      10.    Plaintiff performed her job excellently.

      11.    Defendants Adrian Tonon and Antonio Giannola, however, wanted a

younger public-facing staff for Café Cortina.

      12.    Plaintiff, who was in her late 50s at the time and working in the front

of the house, did not reflect the younger image Defendants wanted to present, so

Defendants steadily reduced Plaintiff’s responsibilities, public visibility and

engagement, and her pay.

      13.    Plaintiff was restricted from working in the dining room, denied work

as a server, removed as an event coordinator, and replaced by significantly younger

women.

      14.    Defendant Giannola openly mocked Plaintiff’s age, making comments

such as she is “too old” and that the back-office work answering phones was “all

she’s good for.”

      15.    Giannola also talked openly about wanting to hire younger, good-

looking staff.




                                         3
  Case 2:20-cv-13011-SJM-DRG ECF No. 1, PageID.4 Filed 11/10/20 Page 4 of 9




      16.    Plaintiff’s efforts to reclaim her front-of-the-house and public-facing

positions were continuously rebuffed.

      17.    Instead, Plaintiff watched as younger women were hired to replace her

as a server and event coordinator.

      18.    In May 2018, Plaintiff reported concerns about age discrimination to

Café Cortina’s ownership.

      19.    No investigation was undertaken, no remedial action was taken, and

Defendant Giannola’s age-biased comments continued unabated while Plaintiff’s

adverse treatment worsened.

      20.    Defendants steadily and substantially reduced Plaintiff’s hours and

duties, resulting in her losing tens of thousands of dollars in wages.

      21.    In January 2019, Plaintiff filed a charge with the Equal Employment

Opportunity Commission (EEOC) for age discrimination and retaliation.

      22.    On March 7, 2019, without justification and because of Plaintiff’s age,

opposition to her discrimination, and participation in related legal proceedings,

Defendants terminated Plaintiff.

      23.    In doing so, Defendants proffered dubious pretextual justifications that

strain reason and credibility.

      24.    Plaintiff timely filed a second EEOC charge for retaliation and age

discrimination.


                                          4
  Case 2:20-cv-13011-SJM-DRG ECF No. 1, PageID.5 Filed 11/10/20 Page 5 of 9




      25.     On April 27, 2020, the EEOC issued a determination that “The evidence

reveals that [Plaintiff’s] allegations are true,” and that there is reason to believe that

Café Cortina violated the Age Discrimination in Employment Act of 1967.

      26.     As a result of Defendants’ actions, Plaintiff has suffered significant

damages, including but not limited to substantial wage loss, financial hardship,

severe emotional distress, character assassination, and harm to her career and

reputation.

      27.     The EEOC issued Plaintiff right to sue notices.

      28.     Plaintiff timely brings this action for age discrimination and retaliation.

                                      COUNT I
                                 Age Discrimination
                               29 U.S.C. § 621, et seq.
                                (against Café Cortina)

      29.     Plaintiff incorporates and restates here all previously stated allegations.

      30.     Plaintiff, who is 60 years old, is and was during all relevant times a

member of the protected class.

      31.     Plaintiff was subjected to multiple adverse employment actions,

including but not limited to undesirable job assignments, reduced hours, reduced pay

and termination because of her age.

      32.     Plaintiff was qualified but nonetheless replaced by substantially

younger women and wrongfully terminated.



                                            5
 Case 2:20-cv-13011-SJM-DRG ECF No. 1, PageID.6 Filed 11/10/20 Page 6 of 9




      33.    Because of her age, Plaintiff was also subjected to severe and pervasive

harassment by words and actions that unreasonably interfered with her work and

created a hostile and offensive work environment for which Café Cortina is liable.

                                 COUNT II
                                 Retaliation
        Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.
                            (against Café Cortina)

      34.    Plaintiff incorporates and restates here all previously stated allegations.

      35.    Plaintiff engaged in protected activity when she opposed Defendants’

discrimination, filed charges with the EEOC, and participated in related

investigations and proceedings.

      36.    Defendants knew about her protected activity.

      37.    Plaintiff reported concerns or opposed discriminatory conduct directly

to them and/or they were involved in the legal proceedings.

      38.    Defendants took adverse actions against Plaintiff because of her

protected activity, including reducing her hours, reducing her pay, defaming her with

false accusations, and terminating her.

                                  COUNT III
                              Age Discrimination
               Elliott-Larsen Civil Rights Act, M.C.L. § 37.2202
                            (against all Defendants)

      39.    Plaintiff incorporates and restates here all previously stated allegations.




                                           6
  Case 2:20-cv-13011-SJM-DRG ECF No. 1, PageID.7 Filed 11/10/20 Page 7 of 9




      40.    Plaintiff, who is 60 years old, is and was at all relevant times a member

of a protected class.

      41.    Plaintiff was subjected to multiple adverse employment actions,

including but not limited to undesirable job assignments, reduced hours, reduced pay

and termination because of her age.

      42.    Plaintiff was qualified but nonetheless replaced by substantially

younger women and wrongfully terminated.

      43.    Because of her age, Plaintiff was also subjected to severe and pervasive

harassment by words and actions that unreasonably interfered with her work and

created a hostile and offensive work environment for which Defendants are liable.

                                   COUNT IV
                                   Retaliation
                Elliott-Larsen Civil Rights Act, M.C.L. § 37.2701
                             (against all Defendants)

      44.    Plaintiff incorporates and restates here all previously stated allegations.

      45.    Plaintiff engaged in protected activity when she opposed Defendants’

discrimination, filed charges with the EEOC, and participated in the related

investigations and proceedings.

      46.    Defendants knew about Plaintiff’s protected activity.

      47.    Plaintiff reported concerns or opposed wrongful conduct directly to

them and/or they were involved in the legal proceedings.



                                           7
 Case 2:20-cv-13011-SJM-DRG ECF No. 1, PageID.8 Filed 11/10/20 Page 8 of 9




      48.      Defendants took adverse actions against Plaintiff because of her

protected activity, including reducing her hours, reducing her pay, defaming her, and

termination.

                              RELIEF REQUESTED

   Plaintiff seeks all available relief against Defendants, including:

   a. compensatory damages;

   b. exemplary/punitive damages;

   c. attorney fees, costs and interest; and

   d. all other appropriate legal and equitable relief.

                                        Respectfully submitted,
                                        SALVATORE PRESCOTT PORTER &
                                        PORTER, PLLC

Dated: November 10, 2020                /s/ Nakisha N. Chaney______________
                                        Nakisha N. Chaney (P65066)
                                        Attorney for Plaintiff
                                        105 East Main Street
                                        Northville, MI 48167
                                        (248) 679-8711
                                        chaney@sppplaw.com




                                          8
 Case 2:20-cv-13011-SJM-DRG ECF No. 1, PageID.9 Filed 11/10/20 Page 9 of 9




                        DEMAND FOR JURY TRIAL

     Plaintiff demands a jury trial in the above-captioned matter.


                                     Respectfully submitted,
                                     SALVATORE PRESCOTT PORTER &
                                     PORTER, PLLC

Dated: November 10, 2020             /s/ Nakisha N. Chaney______________
                                     Nakisha N. Chaney (P65066)
                                     Attorney for Plaintiff
                                     (248) 679-8711
                                     chaney@sppplaw.com




                                        9
